Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election without traverse of Species I shown in Figure 4 in the reply filed on December 21, 2021 is acknowledged.  Applicant states that claims 1-21 read on the elected species, however, the Examiner respectfully disagrees.  Specifically, claims 10 and 11 recites limitations such as “the ring body is constructed such that a first distance between the first frame key and the minor axis is shorter than a second distance between the second frame key and the minor axis, thereby reducing a distance between the first frame key and the second frame key”, where this embodiment is 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ring is asymmetrical with respect to at least one of a radial direction of the ring, a minor axis of the ring, or a major axis of the ring (claim 1, specifically Figure 4 shows two different distances L1 and L2, which are different in length, however, this measurement is not from the center of the keys, but a side of the key.  Furthermore, Figure 1A appears to be identical to Figure 4, except that the distances are both labeled L1, as well as, the claim recites that it is the “ring” that is asymmetrical and not the keys on the ring that are asymmetrically located.  Either the Figure needs to be clarified or the specification needs to be clarified on exactly what the applicant’s reference point is from), the ring is asymmetrical with respect to the minor axis of the ring (claim 2, it is noted that in Figure 4 there are 2 lengths given, however, the lengths appear to be based on something  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCROLL COMPRESSOR WITH ASYMMETRICAL OLDHAM’S RING.
The disclosure is objected to because of the following informalities: the specification recites a compression assembly collection channel 301 or main collection channel 301a (8 places in the specification).  The specification also discloses a collection channel 310a (2 places), where the Figures show the collection channels to be 310a (see Figures 1a, 4, 5A, 5B, and 7).  “301” and “301a” are not labeled in the Figures and should be amended in the specification, since 310a is used for the same element that is stated in the specification to be represented by 301, 301a, and 310a.
In addition, Figure 3B shows “320a” and “320s” which are not discussed in the specification.  The Specification discloses 326 as the discharge hole, however, the specification does not clarify what 326a and 326b are (see Figure 3b).  Please review the specification to make sure the Figures and labels are present between them, since this may not be an all-inclusive list, but are what the Examiner found while reading the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “the plurality of main key grooves are arranged asymmetrically about the rotation shaft”.  The main key grooved (315) is not shown in Figure 4 to be asymmetrical about the rotation shaft.  This claim limitation is unclear what the applicant is referring to.  Figure 7, a non-elected species shows key grooves 315 and 315b.  The disclosure discusses the center of the main shaft receiving portion (318) or (338a), however, there is no clear location shown or discussed as to the center of the rotation shaft.  Furthermore, the main keys are shown to be along a single line (i.e. the major axis), and therefore, it is unclear how keys along a major axis of the Oldham ring would be “asymmetrically about the rotation shaft”.
Claims 14, 15, and 20 are rejected by virtue of their dependence on claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the ring body is asymmetrical such that one of the plurality of frame keys spaced from a line extending through the plurality of scroll keys by a larger spacing than the other frame keys is closer to the discharge hole” is indefinite since it is unclear what the applicant means by “is closer to the discharge hole”.  The Examiner recommends that the limitation directed to “is closer to the discharge hole” needs to be clarified as to which one of the plurality of frame keys are being referred to (this may be simply adding “and” before this statement or placing this limitation earlier in the recitation, however, the Examiner is unable to give a specific recommendation, since the Figures are unclear as to where the discharge hole is located relative to the frame keys with respect to this specific limitation).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSUKE (WIPO Publication WO-2017-203923A1, the U.S. Patent Publication that is in the family US 2019/0301458A1 is utilized in the rejection below as being an English Equivalent to the WIPO Publication).
Regarding claim 1, YOSUKE discloses:  a compressor (see Abstract) comprising: 
a casing (10, 11, 12, 13); 
a driver (16, 51, 52) coupled to an inner surface of the casing (see Figure 1) and configured to rotate a rotation shaft (17) (¶0063, ¶0065-¶0067); and 
a compression assembly (15, 24, 26) engaged with the rotation shaft (see Figures 1, 5, and 6) and configured to compress a refrigerant (see Figures 1, 5, and 6, ¶0038-¶0041), 
wherein the compression assembly includes: 
a fixed scroll (24) coupled to the inner surface of the casing (see Figures 1, 2, and 4-6, where the fixed scroll is coupled to the inner surface of the casing); 
an orbiting scroll (26) connected to the rotation shaft (17) (see Figures 1, 5, and 6, where the orbiting scroll is connected at (26c) portion of the orbiting scroll) and configured to orbit relative to the fixed scroll (see Figures 1, 5, and 6, ¶0040), a main frame (23) connected to the fixed scroll and at least partially receiving the orbiting scroll (see Figures 1, 5, and 6), the main frame supporting the rotation shaft (see Figures 1 , 5, and 6); and 
a ring (39) engaged with the orbiting scroll and the main frame (see Figures 1, 5-8, and 11-14, ¶0045-¶0060,¶0086-¶0093) to block spinning of the orbiting scroll (¶0045), 
wherein the ring is asymmetrical with respect to at least one of a radial direction of the ring, a minor axis of the ring, or a major axis of the ring (see Figures 7, 8, and 11-14, where the slide surfaces 39e on the ring make it asymmetrical, in addition, depending on what axis a person is looking at Figures 11-14, show different keys located asymmetrical, for example Figure 12, has keys 39j, which are not symmetrical with respect to the A1 axis (i.e. the keys are only on one side of the A1 axis and not on both sides.  Furthermore, the pads (39e) are not symmetrical across the A1 and A2 axis, where A1 and A2 are the major and minor axis). 
Regarding claim 2, YOSUKE discloses:  the ring is asymmetrical with respect to the minor axis of the ring (see Figure 11 where the keys make it asymmetrical with respect to the minor axis (A2), and the pads 39e make the ring asymmetrical with respect to the minor axis in Figures 7, 8, and 11-14). 
Regarding claim 18, YOSUKE discloses:  the ring is an Oldham's ring (¶0045). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by BUSH (U.S. Patent 5,141,421) or, in the alternative, under 35 U.S.C. 103 as obvious over BUSH in view of YOSUKE.
Regarding claim 1, BUSH discloses:  a compressor (Column 1, lines 5-10, Column 2, lines 39-45) comprising: 
a casing(12, 12-1, 12-2, 32); 
a driver (60) coupled to an inner surface of the casing (see Figure 1, which shows the driver coupled to (12-1)) and configured to rotate a rotation shaft (22) (Column 4, lines 10-15); and 
a compression assembly (28, 26) engaged with the rotation shaft (see Figure 1, where the compression assembly (26) is engaged with the rotation shaft via (22-1)) and configured to compress a refrigerant (Column 4, lines 10-49 discloses that the working fluid is compressed, the use of a “refrigerant” is given only a little weight, where the device is capable of compressing a refrigerant and therefore, meets the claimed limitation), 
wherein the compression assembly includes: 
a fixed scroll (28) coupled to the inner surface of the casing (see Figure 1, where the fixed scroll is coupled to the inner surface of the casing via (32), the Examiner would like to note that how the fixed scroll is “coupled” to the inner surface of the casing” is not recited, where BUSH does meet a broad interpretation of this limitation); 
an orbiting scroll (26) connected to the rotation shaft (see Figure 1) and configured to orbit relative to the fixed scroll (see Figure 1, Column 1, lines 5-66), a main frame (20) connected to the fixed scroll (see Figure 1) and at least partially receiving the orbiting scroll (see Figure 1), the main frame supporting the rotation shaft (see Figure 1, which shows that the main frame supports the rotation shaft); and 
a ring (24, 30) engaged with the orbiting scroll (see Figure 1, where the ring (30) engages with the orbiting scroll, see Column 2, line 39 – Column 3, line 54) and the main frame to block spinning of the orbiting scroll (see Column 1, lines 5-34), 
wherein the ring (24, 30) is asymmetrical with respect to at least one of a radial direction of the ring, a minor axis of the ring, or a major axis of the ring (see Figures 2-5). 
Alternatively, if refrigerant is given more weight, it would be obvious.
Regarding claim 1, YOSUKE teaches:  the compressor is configured to compress a refrigerant (see Figures 1, 5, and 6, ¶0038-¶0041).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have refrigerant in the compressor of BUSH, since utilizing known fluids that are compressible, such as refrigerant, in the compressor of BUSH requires only routine skill in the art, and produces predictable results (i.e. the ability to utilize the compressor of BUSH in a refrigeration system).
Regarding claim 2, BUSH discloses:  the ring is asymmetrical with respect to the minor axis of the ring (30) (see Figure 3). 
Regarding claim 3, BUSH discloses:  the ring includes: 
a ring body (24, 30) disposed between the orbiting scroll and the main frame (see Figure 1), wherein the rotation shaft extends through the ring body (see Figure 1); 
a plurality of scroll keys (24-4, 24-5, 30-2, 30-3) protruding from the ring body in a direction along the minor axis and inserted into the orbiting scroll (see Figures 1 and 3-5, Column 3, lines 55-60); and 
a plurality of frame keys (24-2, 24-3) protruding from the ring body in a direction along the major axis and inserted into the main frame (see Figures 1, 2, and 5), 
wherein the ring body is asymmetrical such that a distance of one of the plurality of scroll keys (24-5) and one of the plurality of frame keys (24-3) is different from a distance between the one of the plurality of scroll keys (24-5) and another frame key of the plurality of frame keys (24-2) (see Figures 2 and 5). 
Regarding claim 4, BUSH discloses:  the ring includes: 
a ring body (24, 30) disposed between the orbiting scroll and the main frame (see Figure 1), wherein the rotation shaft extends through the ring body (see Figure 1); 
a plurality of scroll keys (24-4, 24-5, 30-2, 30-3) protruding from the ring body in a direction along the minor axis and inserted into the orbiting scroll (see Figures 1 and 3-5, Column 3, lines 55-60); and 
a plurality of frame keys (24-2, 24-3) protruding from the ring body in a direction along the major axis and inserted into the main frame (see Figures 1, 2, and 5), 
wherein the ring body is asymmetrical such that a shortest distance between one of the plurality of frame keys (24-2) and a line extending through the plurality of scroll keys (line thru 24-5 and 24-4, would be slightly angled) is different from a shortest distance between another of the plurality of frame keys (24-3) and the line extending through the plurality of scroll keys (see Figures 2 and 5). 
Regarding claims 18, BUSH discloses:  the ring is an Oldham's ring (Column 1, lines 36-40). 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BUSH (U.S. Patent 7,918,658 B2) discloses non-symmetrical key couplings (see Figure 6). 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746